Per Curiam.
We have examined the record and the statement of facts in this case. The record is bare of any facts under the warranty or sale by description provisions of the Uniform Sales Act, RCW 63.04-.130 or 63.04.150.
There is nothing in the record to indicate that respondent made affirmations or promises to appellant as to the operation of the machine, nor that this was a sale by description. In fact, it was the appellant who provided respondent with a description of the particular machine appellant ordered built.
There was substantial competent evidence upon which the trial court could base its decision. This court will not substitute its findings for that of the trial court. Thorndike v. Hesperian Orchards, Inc., 54 Wn.2d 570, 343 P.2d 183 (1959).
Judgment affirmed.